Name: Decision of the EEA Joint Committee No 22/94 of 28 October 1994 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: marketing;  technology and technical regulations;  European construction;  environmental policy
 Date Published: 1994-12-17

 17.12.1994 EN Official Journal of the European Communities L 325/74 DECISION OF THE EEA JOINT COMMITTEE No 22/94 of 28 October 1994 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Argeement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Decision 93/326/EEC of 13 May 1993 establishing indicative guidelines for the fixing of costs and fees in connection with the Community eco-label (2) is to be incorporated into the Agreement; Whereas Commission Decision 93/584/EEC of 22 October 1993 establishing the criteria for simplified procedures concerning the deliberate release into the environment of genetically modified plants pursuant to Article 6 (5) of Council Directive 90/220/EEC (3) is to be incorporated into the Agreement; Whereas Commission Decision 94/10/EC of 21 December 1993 on a standard summary form for the notification of a decision to award the Community eco-label (4) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following new points shall be inserted in Annex XX to the Agreement after point 2E (Commission Decision 93/517/EEC): 2.EA. 393 D 0326: Commission Decision 93/326/EEC of 13 May 1993 establishing indicative guidelines for the fixing of costs and fees in connection with the Community eco-label (OJ No L 129, 27. 5. 1993, p. 23). 2.EB. 394 D 0010: Commission Decision 94/10/EC of 21 December 1993 on a standard summary form for the notification of a decision to award the Community eco-label (OJ No L 7, 11. 1. 1994, p. 17). Article 2 The following new point shall be inserted after point 25B (Commission Decision 92/146/EEC): 25.C. 393 D 0584: Commission Decision 93/584/EEC of 22 October 1993 establishing the criteria for simplified procedures concerning the deliberate release into the environment of genetically modified plants pursuant to Article 6 (5) of Council Directive 90/220/EEC (OJ No L 279, 12. 11. 1993, p. 42). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptation: Austria, Finland, Iceland, Norway and Sweden shall put into effect the measures necessary to comply with this Decision as from 1 January 1995. Article 3 The texts of Decisions 93/326/EEC, 93/584/EEC and 94/10/EC in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 December 1994, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 28 October 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 129, 27. 5. 1993, p. 23. (3) OJ No L 279, 12. 11. 1993, p. 42. (4) OJ No L 7, 11. 1. 1994, p. 17.